           Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 1 of 26




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


    K.H., et al.,

                Plaintiffs,

    v.
                                                  Civil Action No. 19-3124 (TFH)
    DISTRICT OF COLUMBIA, et al.,

                Defendants.


                     DEFENDANTS’ REPLY IN SUPPORT OF
             MOTION TO DISMISS PLAINTIFFS’ AMENDED COMPLAINT

                                     INTRODUCTION

          Plaintiffs challenge the Child and Family Services Agency’s (CFSA) practice of

kinship diversion—informally placing children in the care of relatives with the

consent of the parents—but that practice is not prohibited by federal or local law. In

their opposition to the District of Columbia’s (the District) 1 motion to dismiss,

plaintiffs fail to overcome the District’s arguments or present controlling case law to

support the allegations in the Amended Complaint. Plaintiffs rely on cases

interpreting “similar” or “analogous” language from other statutes, but those cases

are unpersuasive and outdated.

          CFSA’s broad powers to assist neglected and abused children easily encompass

kinship diversion, and the District’s actions—even if described accurately by




1         Defendants are CFSA and the District (collectively, the District).
        Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 2 of 26




plaintiffs—do not violate the D.C. Child Abuse and Neglect Act, Adoption Assistance

and Child Welfare Act of 1980 (AACWA), D.C. Human Rights Act (HRA) or the Fifth

and Fourteenth Amendments of the Constitution. In addition, plaintiffs’ common law

claims of negligence, fraudulent misrepresentation and negligent misrepresentation

cannot be sustained. The Complaint should be dismissed with prejudice.

                                     ARGUMENT

I.    Plaintiffs Fail To Correctly Interpret the D.C. Child Abuse and Neglect Act.

      Plaintiffs argue that the District relies on an “incorrect interpretation” of the

D.C. Child Abuse and Neglect Act (the Act). Pls.’ Opp. [18] at 5; D.C. Code §§ 4-

1301.01, et seq. (2019 Supp.). Plaintiffs’ arguments are misplaced. 2

      Plaintiffs assert that, almost 20 years ago, the District revised the Act to

“revoke” CFSA’s authority to make “third-party placements.” Pls.’ Opp. at 5 (citing

D.C. Law 13-277, 48 D.C. Reg. 2043 (Apr. 4, 2001)). Plaintiffs’ argument is, at best, a

red herring. The repealed provision, D.C. Code § 4-1303.04(a), authorized a

temporary custodial placement for up to five days. 3 D.C. Law 13-277, § 2(p), 48 D.C.



2      Plaintiffs also include a “Statement of Facts,” Pls.’ Opp. at 3–4, but they cannot
revise their allegations this way. See, e.g., Citizens for Responsibility and Ethics in
Washington v. U.S. Department of Homeland Security, 387 F. Supp. 3d 33, 54 (D.D.C.
2019) (“[A] plaintiff cannot amend its complaint by the briefs in opposition to a motion
to dismiss.”) (quoting Woytowicz v. George Washington Univ., 327 F. Supp. 3d 105,
121 (D.D.C. 2018)).

3       See D.C. Code § 4-1303.04(b) (2001). These temporary “5 day holds” allowed
CFSA the option of trying to resolve the issue short of going to court for formal custody
proceedings. The repeal eliminated placements into unlicensed homes, which was
criticized by the courts as reducing placement options. See Committee Report, below,
at 6 (The legislation “effectively eliminates placement options by relegating the
placement of all children to licensed foster homes.”) CFSA remains able to seek—as
                                           2
        Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 3 of 26




Reg. 2043 (Apr. 4, 2001). “Third party” in that context meant temporary, unlicensed,

informal, short-term placements. See Council of the District of Columbia, Committee

on the Judiciary, Report on Bill 15-389, the “Child in Need of Protection Act of 2003,”

November     14,    2004    (Committee        Report),   at   5,   9,   available    at

http://lims.dccouncil.us/Download/12958/B15-0389-CommitteeReport1.pdf.              The

phrase does not encompass what CFSA does with kinship diversion today and the

legislative history cited does not support plaintiffs’ position—the limited context in

which the Council repealed the cited provision did not prohibit what CFSA is

currently doing. 4 If plaintiffs were correct, the court in LaShawn would have allowed

their repeated efforts to intervene and challenge the process they challenge here. See

LaShawn A. v. Bowser, Civil Action No. 89-1754 (TFH).

      Plaintiffs also assert that this legislative history and the “plain language” of

D.C. Code § 4-1303.04(c) mandate CFSA action (not including kinship diversion) and

do not allow the agency to exercise its broad authority. Pls.’ Opp. at 7. Plaintiffs

simply state this, in conclusory fashion, but do not explain how. As the District

demonstrated, the use of “is authorized to” prior to listing the three options in that



it did here—alternatives to foster care made voluntarily by the parents, where the
children go to a relatives’ home, without court intervention. That practice was not
eliminated by the change in the law and plaintiffs have failed to show that it is
“prohibited.”

4      Plaintiffs fail to distinguish the provision giving CFSA broad discretion, D.C.
Code § 4-1303(a)(7), merely stating that the Council could not have intended that
provision to operate as broadly as it does because of the language it “deliberately
eliminated” in that same legislation. Pls.’ Opp. at 7. But that argument fails for the
reasons stated: the limited context in which the repealed language was used does not
apply here.
                                          3
        Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 4 of 26




provision suggests that these are simply examples, not an exclusive list of the actions

CFSA must take. See D.C. Code § 4-1303.04(c). The broad authority and discretion of

CFSA—refined and clarified over the years as part of the LaShawn litigation—allows

the practice of kinship diversion. Plaintiffs have not shown otherwise.

II.   Plaintiffs’ Allegations Fail To Establish That the District Has Violated Federal
      Law or That the Cited Provisions Are Privately Enforceable (Count I).

      A.     The AACWA Does Not Prohibit Kinship Diversion.

      Plaintiffs argue that the District has violated certain provisions of the AACWA,

42 U.S.C. § 670, et seq. (part of the Social Security Act), and that those provisions are

enforceable by private suit under 42 U.S.C. § 1983. Pls.’ Opp. at 7–8 (citing Blessing

v. Freestone, 520 U.S. 329 (1997)). 5 Plaintiffs are incorrect in their application of

Blessing, and their analysis is outdated, as recent, controlling precedent reveals. 6

      In Gonzaga Univ., the Supreme Court clarified the enforceability test laid out

in Blessing. See Armstrong v. Exceptional Child Center, Inc., 575 U.S. 320, 330 n.2



5      Specifically, plaintiffs seek to enforce 42 U.S.C. §§ 671(a)(10), 671(a)(22),
671(a)(29), 672(a)(2), and 672(c). The other section cited by plaintiffs, 42 U.S.C. § 675,
contains definitions. But definitions cannot confer enforceable rights by themselves.
31 Foster Children v. Bush, 329 F.3d 1255, 1271 (11th Cir. 2003) (where provisions
“are definitional in nature, they alone cannot and do not supply a basis for conferring
rights enforceable under § 1983”) (citing Gonzaga Univ. v. Doe, 536 U.S. 273, 280
(2002)).

6     Plaintiffs’ citation to Duberry v. District of Columbia, 824 F.3d 1046 (D.C. Cir.
2016) as support for their invocation of the original Blessing test does not help,
because the law challenged there did not arise under the Spending Clause “where the
Supreme Court has embraced a narrow interpretation of private damages actions,
absent clear contrary congressional intent, because ‘the typical remedy for state
noncompliance with federally imposed conditions is not a private cause of action for
noncompliance but rather action by the Federal Government to terminate funds to
the State.’” Id. at 1056 (emphasis added) (quoting Gonzaga, 536 U.S. at 280)
                                            4
        Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 5 of 26




(2015) (explaining that Gonzaga expressly rejected the notion that something “short

of an unambiguously conferred right” can support a cause of action under § 1983).

But plaintiffs largely ignore that precedent and instead proceed as if Blessing still

stands intact, arguing that each provision they cite is privately enforceable here.

Because plaintiffs’ arguments rest on their flawed citation of Blessing, they fail. 7

      First, plaintiffs acknowledge, as they must, that there are no controlling

opinions from the D.C. Circuit on the provisions they cite. Pls.’ Opp. at 8. And the

cases plaintiffs cite are not persuasive. Cf. Gonzaga, 536 U.S. at 280 (discussing Suter

v. Artist M., 503 U.S. 347, 357 (1992), which held that “[s]ince the [AACWA] conferred

no specific, individually enforceable rights, there was no basis for private

enforcement, even by a class of the statute’s principal beneficiaries.”).

      Plaintiffs do not dispute that the AACWA is Spending Clause legislation. It is

true, as plaintiffs note, that Congress subsequently amended the AACWA to

expressly address the holding in Suter and make certain provisions of that law

privately enforceable. Pls.’ Opp. at 9 (citing N.Y. State Citizens’ Coal. for Children v.




7      See, e.g., Long v. District of Columbia Housing Auth., 166 F. Supp. 3d 16, 29
(2016) (“[S]ince Blessing, however, ‘[t]he Court’s approach to § 1983 enforcement of
federal statutes has been increasingly restrictive; in the end, very few statutes are
held to confer rights enforceable under § 1983.”) (quoting Johnson v. Housing Auth.
of Jefferson Parish, 442 F.3d 356, 360 (5th Cir. 2006)). See also Does v. Gillespie, 867
F.3d 1034, 1039–40 (8th Cir. 2017) (“Later decisions, however, show that the
governing standard for identifying enforceable federal rights in spending statutes is
more rigorous. … It is now settled that nothing “short of an unambiguously conferred
right” will support a cause of action under § 1983.”) (quoting Gonzaga, 536 U.S. at
283).


                                           5
        Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 6 of 26




Poole, 922 F.3d 69, 83 n.7 (2d Cir. 2019)). 8 Fatal to plaintiffs’ claims here, however,

is that none of the provisions plaintiffs cite were so amended. If Congress amended

some provisions of the law to expressly permit enforceability, but not others, that fact

is dispositive. See Gonzaga, 536 U.S. at 286 (“[W]here the text and structure of a

statute provide no indication that Congress intends to create new individual rights,

there is no basis for a private suit, whether under § 1983 or under an implied right of

action.”). Consequently, plaintiffs are forced to argue “implied enforceability” through

Blessing and, as shown below, they fail.

       Plaintiffs also note that the LaShawn plaintiffs sued under some of the same

provisions cited in this case and that that court “specifically determined that many

of these provisions are enforceable.” Pls.’ Opp. at 9. But context matters. LaShawn is

a decades-old class action seeking systemic reforms; the instant suit is brought by

individual plaintiffs seeking damages, in a system that scarcely resembles the one

challenged in LaShawn. 9 Notwithstanding that neither the trial court nor the D.C.

Circuit passed on the specific questions presented here, the referenced decisions



8      Plaintiffs also fail to distinguish Melton v. District of Columbia, 85 F. Supp. 3d
183 (D.D.C. 2015). There, the plaintiff father claimed that CFSA had violated the
AACWA by failing to make “reasonable efforts” to provide him services or allow him
to participate in his son’s case planning. Id. at 191. The court explicitly held that “[a]
private individual has no cause of action under either the Act itself or through an
action under 42 U.S.C. § 1983.” (citing Suter, 503 U.S. at 350–51). Melton was decided
after Congress amended the AACWA in response to Suter, so the fact that Mr. Melton
“did not cite to a [specific] provision” of the law, Pls.’ Opp. at n.8, is entirely irrelevant.
Melton remains good law and its analysis should inform this Court.

9     Plaintiffs also seek injunctive relief, but only to prohibit the specific practice—
kinship diversion—challenged here. See Am. Compl. at 55.


                                              6
        Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 7 of 26




occurred, as plaintiffs concede, almost 30 years ago, prior even to Blessing. The

creation of CFSA and its broad powers are a direct result of LaShawn and to argue

that the case—explicitly or implicitly—prohibits kinship diversion is wrong.

      B.     Plaintiffs Fail To Show an Individually Enforceable Right under 42
             U.S.C. §§ 672(a) and 675(4)(A) of the AACWA.

      Plaintiffs argue, again using the outdated Blessing analysis, that § 672(a)

confers a monetary entitlement to foster care maintenance payments “to children who

have been removed from their parents’ homes and placed in foster care, and

designates foster parents as authorized recipients of these payments.” Pls.’ Opp. at

10 (citing California State Foster Parent Ass’n v. Wagner, 624 F.3d 974, 980 (9th Cir.

2010)). Notwithstanding that two of the three statutorily required elements are

missing here (the plaintiff children are not in foster care and the adult plaintiffs are

not foster parents), plaintiffs are incorrect, as more persuasive precedent shows.

      Even if the obsolete Blessing test applied, it would fail here at the first step.

“[C]ongress did not use rights creating language [in §§ 672(a) and § 675(4)(A)].”

Midwest Foster Care and Adoption Ass’n v. Kincade, 712 F.3d 1190, 1198 n.5 (8th

Cir. 2013). 10 “The asserted provisions inescapably serve to establish restrictions on



10    Kincade also comprehensively rebuts the analysis used in Wagner, on which
plaintiffs here extensively rely: “The dissent and our colleagues on the Ninth Circuit
identified a congressional intent that foster parents benefit from the receipt of foster
care maintenance payments. See [Wagner, 624 F.3d at 981]. We do not disagree with
this finding, but we do diverge as to its consequence. The ability to locate a nexus
between § 1983 plaintiffs and a benefit conferred by a statute is necessary but not
sufficient; the statutory text also “must be ‘phrased in terms of the persons
benefitted.’” Gonzaga, 536 U.S. at 284.” 712 F.3d at 1199 (additional citations
omitted).


                                           7
        Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 8 of 26




the state foster care expenditures that will be eligible for federal matching. This focus

on the states as regulated entities evinces, as in Gonzaga, a degree of removal from

the interests of the Providers.” Id. at 1199. Although the Ninth Circuit in Wagner

cited Gonzaga, it declined to apply it, finding California’s reliance on it “misplaced,”

624 F.3d at 980, and falling back on the outdated Blessing test. 11

      The Second Circuit in Kincade, in contrast, relied on Gonzaga, and held that

these two provisions were not individually enforceable in suits under 42 U.S.C. §

1983. “[W]hen a statute links funding to substantial compliance with its conditions—

including forming and adhering to a state plan with specified features—this counsels

against the creation of individually enforceable rights.” Kincade, 712 F.3d at 1200

(citing Gonzaga, 536 U.S. at 288). Plaintiffs criticize the Kincade analysis, noting that

the court “analyzed only the first Blessing factor.” Pls.’ Opp. at 12. But the Second

Circuit did so for good reason: “Because the Providers have failed to show a ‘clear

and unambiguous’ congressional intent to the asserted right, we need not analyze the

remaining Blessing factors.” Kincade, 712 F.3d at 1200 (citing Gonzaga, 536 U.S. at

290–91).

      Plaintiffs similarly err when they argue that “the right to receive foster care

maintenance payments under [the AACWA] ‘arises from the status of the child as a

subject of prior neglect.’” Pls.’ Opp. at 15 (citing Miller v. Youakim, 440 U.S. 125

(1979)). The Supreme Court in Miller did not address the issue of foster care



11     Plaintiffs rely on Poole, Wagner, and D.O. v. Glisson, 847 F.3d 374 (6th Cir.
2017), but those decisions are factually distinguishable. Plaintiffs in those cases were
approved foster-care providers, a “condition precedent” that is missing here.
                                           8
        Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 9 of 26




maintenance payments or the AACWA; it dealt with a challenge to Illinois’ practice

of excluding unrelated foster parents from receiving benefits under the federal Aid to

Families with Dependent Children (AFDC) program. 440 U.S. 132. Notwithstanding

that Congress repealed AFDC in 1996, see Pennsylvania Dept. of Public Welfare v.

United States, 411 F.Supp.2d 586, 589 n.3 (W.D. Pa. 2006), Miller held that the

definition of “foster family homes” included all homes that met the State’s licensing

requirements, even those run by foster children’s relatives. 440 U.S. at 137–38.

      Here, again, for reasons unexplained by plaintiffs, none of the plaintiffs have

been licensed by the District; plaintiffs state, in conclusory fashion, that the District

“deliberately prevented Plaintiffs from getting licensed as foster parents,” Pls.’ Opp.

at 16, but never explain how that occurred. If plaintiffs had alleged that they had

submitted complete and accurate applications for licensure, and met all the

qualifications, but CFSA still denied their applications, the Court would be required

to treat those allegations as true. But plaintiffs failed to do so, and that silence speaks

volumes. Cf. Am. Compl. ¶ 90 (Plaintiff adults “if formally granted foster parent

status, would be entitled to receive foster care maintenance payments[.]”).

      D.     Plaintiffs Do Not Have Individually Enforceable Rights to Case Plans
             Under §§ 671(a)(16), 675(1), and 675(5).

      Plaintiffs also erroneously contend that Sections 671(a)(16), 675(1), and 675(5)

of the AACWA provide them with an enforceable right to periodically review written

case plans. Pls.’ Opp. at 19. Plaintiffs’ argument again relies on Blessing, their

interpretation of which is overly generous, as the District demonstrated above.




                                            9
       Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 10 of 26




      Otherwise, plaintiffs attempt to distinguish the primary case cited by the

District, T.F. by Kenner v. Hennepin Cty., Civ. No. 17–1826, 2018 WL 940621 (D.

Minn. Feb. 16, 2018), first by noting that it is “not binding on this court.” Pls.’ Opp.

at 21. But plaintiffs fail to explain why T.F. is incorrect. That decision relied on the

persuasive analysis of Kincade and found that “Section 671(a)(16) does not

unambiguously confer rights on Plaintiffs to enforce the section’s case-plan and case-

review-system requirements.” T.F., 2018 WL 940621 at *6. The T.F. court also noted

that, in 1996, Congress explicitly amended the law to authorize suits in federal court

for alleged violations of another provision, § 671(a)(18). Id. (citations omitted). As the

court observed: “Congress’s choice to amend the statute to include a private right of

action for a violation of § 671(a)(18) and not any of § 671(a)’s other requirements ‘is

strong evidence that Congress did not intend these other various State plan elements

in ... § 671(a) to confer rights enforceable pursuant to § 1983.’” Id. (quoting Charlie H.

v. Whitman, 83 F. Supp. 2d 476, 489 (D.N.J. 2000)). 12

      So too here: Congress could have amended Section 671(a)(16) to provide a

private action for enforceability of the case-plan requirements of the law. The fact

that Congress has not done so fatally undercuts plaintiffs’ assertions.




12    T.F. also distinguished the primary case cited by plaintiffs here, Henry A. v.
Willden, 678 F.3d 991 (9th Cir. 2012), noting that the Ninth Circuit there did not
apply the “narrow interpretation” of Blessing required by later Supreme Court
precedent like Gonzaga. 2018 WL 940621 at *6.


                                           10
       Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 11 of 26




      E.     Plaintiffs Do Not Have an Individually Enforceable Right to Notice
             Under § 671(a)(29).

      Plaintiffs expend several pages arguing that Section 671(a)(29) confers an

enforceable right “to receive an explanation of the options the relative has to

participate in the care and placement of the child.” Pls.’ Opp. at 22. But plaintiffs’

analysis again relies primarily on Blessing, and—eventually—concedes, as the

District pointed out in its motion, that no case (federal or state, reported or

unreported) has found that the provision confers such a right. Because that provision

does not set forth an “unambiguously conferred right to support a cause of action[,]”

it is not enforceable through § 1983. Gonzaga, 536 U.S. at 283.

      F.     Plaintiffs Do Not Have an Individually Enforceable Right to Receive
             Services to Protect Children’s Safety and Health Under § 671(a)(22).

      Plaintiffs, again, erroneously engage in the Blessing analysis and assert that

Section 671(a)(22) “clearly” confers a privately enforceable right, because it focuses

on individuals. Pls.’ Opp. at 25 (citing Kenny A. ex rel. Winn v. Perdue, 218 F.R.D.

277, 292 (N.D. Ga. 2003)). The District agrees with plaintiffs that the AACWA

“entitles foster children to services to keep them safe and healthy[,]” id. at 26, and

plaintiffs have not alleged that the District compromised their health or safety in any

way. But, more importantly, most recent cases have held that the language in that

provision does not confer an individually enforceable right, failing one or more

elements of the Blessing test. Barricelli v. City of N.Y., 2016 WL 4750178, *7

(S.D.N.Y. Sept. 12, 2016) (language is “too vague and amorphous to support the

finding of an individually enforceable right[,]” failing second prong of Blessing test);



                                          11
       Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 12 of 26




D.G. ex rel. Stricklin v. Henry, 594 F. Supp. 2d 1273, (N.D. Ok. 2009) (“Plaintiffs

cannot meet the first prong of the analysis set forth in Blessing as modified by

Gonzaga.”); Clark K. v. Guinn, 2007 WL 1435428, *10 (D. Nev. May 14, 2007) (“[T]he

language is too ‘vague and amorphous’ to support a private cause of action.”); 13

Carson P. ex rel. Foreman v. Heineman, 240 F.R.D. 456, 542 (D. Neb. 2007) (same).

      G.     Plaintiffs Do Not Have an Individually Enforceable Right to Be Placed
             in a Foster Home Meeting the Standards of § 671(a)(10).

      Plaintiffs argue that Section 671(a)(10) confers an individually enforceable

right on foster children to be placed in foster homes meeting the standards set forth

in that provision. Pls.’ Opp. at 27. Again, plaintiffs are incorrect. See, e.g., Estate of

Place v. Anderson, 398 F.Supp.3d 816, 841 (D. Colo. 2019) (language is “is too vague

and amorphous for judicial enforcement.”), appeal filed (No. 19-1269, 10th Cir);

Barricelli, 2016 WL 4750178 at *5 (because provision fails first element of Blessing,

“no individually enforceable right to foster care standards is created by 42 U.S.C.

section 671(a)(10)[.]”); Clark K., 2007 WL 1435428 at *10 (language “is too vague and

amorphous under Blessing to be enforced pursuant § 1983.”).

      Plaintiffs note that Congress amended § 617(a)(10) in 2014 to provide “more

guidance,” Pls.’ Opp. at 29, but do not (and cannot) contend that Congress made that

provision explicitly enforceable, or that any court has found that the amendment has




13     The Guinn court, similar to the court in T.K. (discussed above) also noted that
the fact that Congress recently amended other provisions of the AACWA to explicitly
authorize private suits “is strong evidence that Congress did not intend § 671(a)(22)
to confer rights enforceable pursuant to § 1983.”). 2007 WL 1435428 at *10.
                                           12
       Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 13 of 26




given rise to an individually enforceable right under the section. Plaintiffs’ arguments

should be rejected.

       Finally, it seems contradictory, at best, for plaintiffs to argue that the children

have an enforceable right to be placed in homes meeting safety and sanitation

standards while also declaring that the adult plaintiffs’ homes “would have been

eligible” for waivers from those standards. Pls.’ Opp. at n.15. (“[P]laintiff Caregivers’

homes met all applicable licensing requirements or would have been eligible for non-

safety related waivers.”); see also Sparrow v. United Air Lines, Inc., 216 F.3d 1111,

1116 (D.C Cir. 2000) (“[I]t is possible for a plaintiff to plead too much: that is, to plead

himself out of court by alleging facts that render success on the merits impossible.”).

       H.     Plaintiffs Fail To Show That Equitable Estoppel Applies Here.

       Plaintiffs also argue that they relied on the District’s “misrepresentations”

here, and therefore equitable estoppel should apply. Pls.’ Opp. at 17. Plaintiffs are

incorrect, as their own citations reveal. “[E]rroneous oral and written advice given by

a Government employee” to a plaintiff cannot “give rise to estoppel against the

Government[.]” Tapp v. WMATA, 283 F. Supp. 3d 1, 7 (D.D.C. 2017) (quoting OPM v.

Richmond, 496 U.S. 414, 415–16 (1990)). Application of the doctrine to the

government “must be rigid and unsparing.” Rogers v. Executive Off. for U.S.

Attorneys, 2019 WL 1538252, *9 (D.D.C. Apr. 9, 2019) (quoting ATC Petroleum, Inc.

v. Sanders, 860 F.2d 1104, 1111 (D.C. Cir. 1988)). For equitable estoppel to apply, a

plaintiff must show: “[1] false representation, [2] a purpose to invite action by the

party to whom the representation was made, [3] ignorance of the true facts by that



                                            13
       Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 14 of 26




party, and [4] reliance, as well as ... [5] a showing of an injustice ... and [6] lack of

undue damage to the public interest.” Hall v. Dep’t of Commerce, 2018 WL 2002483,

*4 (D.D.C. Apr. 30, 2018) (quoting ATC Petroleum, 860 F.2d at 1111).

      Plaintiffs’ vague allegations fail to meet this test, and their allegations fail to

meet the same criterial for estoppel in the cases they cite. Although the District does

not minimize plaintiffs’ allegations, they do not compare with the facts of the cited

cases, including prosecutors who attempted to renege on a plea agreement and deport

a witness who testified against violent drug gangs. Pls.’ Opp. at 18 (discussing

Ramallo v. Reno, 931 F. Supp. 884 (D.D.C. 1996)). The court in Ramallo applied

equitable estoppel, concluding that “when the government makes a promise that

induces someone to relinquish constitutional or other substantial rights, that promise

must be fulfilled.” 931 F. Supp. at 892 (citations omitted). No such “relinquishment”

of rights occurred here, even accepting plaintiffs’ allegations as true.

      “Proving equitable estoppel is warranted is not surprisingly[,] a ‘high’ ‘hurdle’

to clear. Indeed, only in ‘extraordinary and carefully circumscribed instances’ will the

Court exercise its equitable power ....” Hall, 2018 WL 2002483 at *4 (quoting Smith-

Haynie v. District of Columbia, 155 F.3d 575, 579–80 (D.C. Cir. 1998)). That CFSA

employees allegedly failed to correctly advise plaintiffs of the applicable law is

insufficient to invoke the doctrine. See id. (Equitable estoppel would not apply even

where plaintiff “‘relie[d] on the government officer’s or agency’s interpretation of [his]

legal rights.’”) (quoting Daiichi Sankyo Co., Ltd. v. Rea, 12 F. Supp. 3d 8, 19 (D.D.C.

2013)). See also id. at *5 (“An agency’s mere failure to provide ‘information about the



                                           14
       Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 15 of 26




… process reflect[s] passive rather than affirmative conduct’ and is not enough to

warrant invoking equitable estoppel.”).

       Plaintiffs argue that the District’s failure to formally remove the children from

their parents’ homes and license the plaintiffs as foster parents meets the

requirements for equitable estoppel. Pls.’ Opp. at 18. But the missing information—

which only plaintiffs can provide—is why they were not licensed or did not apply (or

qualify) for the many other benefits authorized by District law in their specific

circumstances. See Defs.’ Mem. in Support of Mot. to Dismiss (Defs.’ Mem.) [15-1] at

32–33. Plaintiffs remain silent, and that silence dooms their arguments.

III.   Plaintiffs Fail To State an Equal Protection Claim (Count II).

       Plaintiffs argue that the District denies resources to relative caregivers and

children—as compared to “children and caregivers who are not related to each

other”—with no rational basis for doing so, in violation of the Fifth Amendment’s

guarantee of equal protection. Pls.’ Opp. at 30. Plaintiffs also contend that the District

deliberately denied plaintiffs “benefits and services they are entitled to under SSA

and D.C. law.” Id. at 31. Plaintiffs’ equal protection claim is defective in several ways.

       As an initial matter, the deprivation described as the basis for the equal

protection claim is nonexistent. As demonstrated above and in the District’s opening

brief, the use of kinship diversion does not violate federal or local law or the

Constitution. See Sections I and II, above; see Defs.’ Mem. at 10–22. But even if

plaintiffs were correct on this point, they still fail to allege facts that support a claim

of intentional discrimination; rather, plaintiffs state in conclusory fashion that



                                            15
        Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 16 of 26




plaintiff caregivers were denied rights “solely” based on their relationship with the

plaintiff children. Pls.’ Opp. at 32. Without alleging any additional supporting facts,

plaintiffs fail to allege the specific facts necessary to state a claim of intentional

discrimination. See Atherton v. Dist. of Columbia Office of the Mayor, 567 F.3d 672,

688 (D.C. Cir. 2009) (affirming dismissal of equal protection claims where plaintiff’s

“spare facts and allegations” did “not permit the court to infer more than the mere

possibility of misconduct”).

       To the extent plaintiffs’ equal protection claim is based on the denial of

plaintiffs’ caregiver’s licensure applications, Pls.’ Opp. at 31–32, plaintiffs fail to

allege any facts that would show they were treated differently from similarly situated

applicants in the foster care licensure process. Plaintiffs incorrectly allege that

“Defendants refused to even consider Plaintiff Caregivers for licensure of foster

parents.” Pls.’ Opp. at 32. The Amended Complaint contradicts this claim: Two

plaintiff caregivers did apply for licensure but were not approved. Am. Compl. ¶¶ 55,

69, 86. 14 Plaintiffs’ failure to allege specific facts regarding the District’s differential

treatment of applicants who are blood relatives of the children in their care—

compared to non-related potential foster parents—precludes plaintiffs from stating

an equal protection claim. See Women Prisoners of the D.C. Dep’t of Corr. v. District




14    As noted previously, plaintiffs have not suggested that they submitted
complete or accurate applications or were otherwise eligible for licensure or the
referenced benefits. See Am. Compl. ¶¶ 55, 69, 86.


                                             16
        Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 17 of 26




of Columbia, 93 F.3d 910, 924 (D.C. Cir. 1996) (“The dissimilar treatment of

dissimilarly situated persons does not violate equal protection.”).

IV.    Plaintiffs Fail To State a Due Process Claim (Count III).

       Plaintiffs also argue that the District violates the Due Process Clause of the

Fourteenth Amendment by denying plaintiffs a property interest (foster care

maintenance payments) and liberty interest (familial integrity) without due process

of law. Pls.’ Opp. at 32. Plaintiffs are incorrect. 15

       First, plaintiffs have no property interest because they have no “legitimate

claim of entitlement” to foster care maintenance payments. Town of Castle Rock v.

Gonzales, 545 U.S. 748, 756 (“To have a property interest in a benefit, a person must

have … a legitimate claim of entitlement to it.”). Plaintiffs correctly note that “a

benefit is not a protected entitlement if government officials may grant or deny it in

their discretion.” Pls.’ Opp. at 33 (citing Castle Rock, 545 U.S. at 756). But, as

discussed, plaintiffs have no entitlement to the payments under the AACWA (even if

they met all of that law’s eligibility requirements) and the use of the kinship diversion

program falls squarely within the District’s discretion. See Sections I and II above.

       Plaintiffs also fail to identify how they were denied the opportunity to be

“heard at a meaningful time and place.” Mathews v. Eldridge, 424 U.S. 319, 333



15     The District of Columbia is subject to the requirements of the Fifth
Amendment Due Process Clause, which contains an equal protection component that
is considered substantially the same as the Fourteenth Amendment’s Equal
Protection Clause; thus, the standards developed under the Equal Protection Clause
are applicable to the District. See Fraternal Order of Police v. United States, 152 F.3d
998, 1002 (D.C. Cir. 1998) (“Equal protection analysis is substantially identical under
the Fifth Amendment and the Fourteenth”) (subsequent history omitted).
                                             17
       Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 18 of 26




(1976). Instead, plaintiffs identify three criticisms of CFSA’s procedures: (1) failing

to notify plaintiff caregivers of the option to become licensed kinship foster parents;

(2) denying plaintiff caregivers’ requests for licensure as foster parents; and (3) failing

to provide benefits to the plaintiff children and caregivers. Pls.’ Opp. at 33. Rather

than   alleging    specific   procedural    deficiencies,   plaintiffs   merely   identify

dissatisfaction with the outcome of foster care licensure procedures. Pls.’ Opp. at 33.

Whether the decision to deny licensure was appropriate goes to the substance of

CFSA’s decision, which plaintiffs could have appealed through the process outlined

in CFSA’s regulations providing a right to request a Fair Hearing to applicants denied

foster home licensure. D.C. Mun. Regs. tit. 29, § 5901; see also English v. District of

Columbia, 815 F. Supp. 2d 254, 267 (D.D.C. 2011) (“If there is a process on the books

that appears to provide due process, the plaintiff cannot skip that process and use

the federal courts as a means to get back what he wants.”) (quoting Alvin v. Suzuki,

227 F.3d 107, 116 (3d Cir. 2000)). Plaintiffs’ dissatisfaction with the outcome of an

agency decision does not give rise to a procedural due process claim.

       Plaintiffs also fail to identify a valid liberty interest. As shown, the extensive

discretion afforded to CFSA in the D.C. Child Abuse and Neglect Act is evident

throughout the law. See D.C. Code §§ 4-1301.06(3)(E), 4-1301.09(b); 29 DCMR §

6001.1. State laws or regulations may give rise to a liberty interest “if they contain

substantive limitations on official discretion, embodied in mandatory statutory or

regulatory language.” Atherton v. District of Columbia, 567 F.3d 672, 689 (D.C. Cir.




                                            18
       Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 19 of 26




2009) (quoting Price v. Barry, 53 F.3d 369, 370 (D.C. Cir. 1995) (citing Ky. Dep’t of

Corr. v. Thompson, 490 U.S. 454 (1989)).

      Plaintiffs have failed to identify that “unmistakeabl[y] mandatory” language

in District law that may give rise to a liberty interest. Hewitt v. Helms, 459 U.S. 460,

471–72 (1983). Indeed, plaintiffs cite the D.C. Code in their opposition just twice, Pls.’

Opp. at 35, but those references are to the HRA, not the D.C. Child Abuse and Neglect

Act. Plaintiffs’ use of the word “mandatory” was limited to their arguments

concerning federal law.

      And even if the Court concludes that children enjoy a liberty interest in familial

integrity, though plaintiffs cite no law that suggests this is a settled question of law

in this Circuit, plaintiffs’ claim—that the only procedurally sufficient means of

removing a child from a home is through a neglect petition in D.C. Superior Court—

is meritless. Pls.’ Opp. at 34. Plaintiffs argue that interactions with CFSA and

custody hearings in D.C. Superior Court do not constitute adequate process, but only

cite the fact that plaintiff caregivers were denied foster care licensure as “evidence”

that the process is inadequate. Pls.’ Opp. at 34. Once again, plaintiffs’ complaint

about the outcome of the process does not substitute the need for plaintiffs to identify

some part of the procedure that is constitutionally deficient. As a result, plaintiffs fail

to state a due process claim based on deprivation of a liberty interest.

 V.   Plaintiffs Fail To State an HRA Claim (Count IV).

      Plaintiffs argue that CFSA intentionally treats caregiver relatives differently

than licensed foster parents in violation of the HRA’s prohibition of familial status



                                            19
       Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 20 of 26




discrimination. Pls.’ Opp. at 35. But plaintiffs’ allegations are deficient in several

ways. First, plaintiffs fail to allege how similarly situated individuals are treated

differently. Second, plaintiffs do not establish the connection between plaintiffs’

familial status and unfavorable treatment necessary to show “direct evidence of

discriminatory intent” or “an inference of discrimination.” E.g., Boykin v. Gray, 895

F. Supp. 2d 199, 208 (D.D.C. 2012).

      Plaintiffs cannot demonstrate that they are treated differently than similarly

situated individuals based on a protected characteristic of familial status because the

group plaintiffs seek to show received more favorable treatment shares the same

protected characteristic. Thus, plaintiffs’ HRA claim rests on the dubious assertion

that plaintiff caregivers, who have or seek legal custody of plaintiff children, “fall

within the HRA’s definition of familial status,” while licensed foster care parents, who

lack legal custody of the children placed in their care, do not. 16 Pls.’ Opp. at 36. To

reach this conclusion, plaintiffs adopt a narrow reading of the statute that contradicts

their own assertions that the HRA should be broadly construed and “should not be

interpreted as being limited to those aspects of discrimination specifically described

in the text of the Act.” Id. at 35 (internal quotation marks and citation omitted).

Instead, plaintiffs read the statutory definition of protected familial status as limited



16     The HRA defines “familial status” as: “[O]ne or more individuals under 18
years of age being domiciled with: (1) a parent or other person having legal custody
of the individual; or (2) the designee, with written authorization of the parent, or
other persons having legal custody of individuals under 18 years of age. The
protection afforded against discrimination on the basis of familial status shall apply
to any person who is pregnant or in the process of securing legal custody of any
individual under 18 years of age.” D.C. Code § 2-1401.02(11A).
                                           20
       Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 21 of 26




to strict “legal custody” of children, though courts generally interpret the requirement

to mean that minor children are present in the household. Borum v. Brentwood

Village, LLC, 218 F. Supp. 3d 1, 22 (D.D.C. 2016) (citing cases). Plaintiffs’ position

would mean that foster parents would not have recourse under the HRA if, for

example, a landlord refused to rent an apartment to them because they cared for a

child in their custody. A more sensible reading of the HRA suggests that both foster

parents and plaintiff caregivers enjoy the familial status protections based on the

custody of children in their care rather than the strict definition of “legal custody.”

Because licensed foster families and plaintiffs share the same protected

characteristic, plaintiffs fail to state a discrimination claim under the HRA. See

McNair v. District of Columbia, 213 F. Supp. 3d 81, 87 (D.D.C. 2016) (holding plaintiff

failed to support an inference of gender discrimination where her allegations

“suggest[ed] that, at best, she was treated differently from all other employees—

which presumably includes both men and women”).

      Plaintiffs also fail to allege facts sufficient to connect their familial status to

CFSA’s purported discriminatory treatment. Plaintiffs contend that “CFSA refuses

to license as foster parents those relatives who are seeking or who obtain legal

custody of diverted children.” Pls.’ Opp. at 36. But plaintiffs do not allege any facts to

support this argument, and only state elsewhere, in conclusory fashion, that the

District “deliberately prevented Plaintiffs from getting licensed as foster parents”

Pls.’ Opp. at 16. Moreover, even if plaintiffs rely on the denial of foster parent

licensure as the District’s discriminatory act, plaintiffs fail to compare the treatment



                                           21
       Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 22 of 26




of their applications to other applicants, not licensed foster parents (who are

differently situated). See, e.g., Laureys v. District of Columbia, 2019 WL 4673492, at

*6 (D.D.C. Sept. 25, 2019) (“Plaintiff’s bare allegation that, on a single occasion, he

was subjected to solitary confinement while three differently-situated African

American inmates were not does not plausibly support the inference that the District

discriminated against him based on his race”). Again, dissatisfaction with the

outcome of a licensure decision, without any factual allegations about how plaintiffs’

applications compared to other similarly situated applicants, are anecdotal,

conclusory, and not sufficient to state a claim of disparate treatment, let alone a

violation under the HRA. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (plaintiffs

raising the “sheer possibility that a defendant has acted unlawfully” is not sufficient

to survive a motion to dismiss).

VI.   Plaintiffs Fail To State a Negligence Claim (Count V).

      To support their negligence claim, plaintiffs argue that the District had a duty

of care, which arises out of the District’s special relationship to abused and neglected

children, and that the District breached that duty, which caused harm to plaintiffs’

interests. Pls.’ Opp. at 37. The District does not dispute that a special relationship

exists between CFSA and abused and neglected children, but plaintiffs incorrectly

identify the “statutorily-defined duties and responsibilities” imposed on the District

as a result of the special relationship. Pls.’ Opp. at 37. Plaintiffs’ claim that the

District’s kinship diversion program runs afoul of the D.C. Child Abuse and Neglect




                                          22
       Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 23 of 26




Act is incorrect for the reasons discussed above, see Section I, and therefore the

District has not breached its duty to plaintiffs.

      Similarly, plaintiffs’ claim that the special relationship between the plaintiff

children and the District somehow creates an economic obligation is the result of

plaintiffs reading additional requirements into the law. Pls.’ Opp. at 38. Contrary to

plaintiffs’ assertion, the mere existence of a special relationship does not impose an

obligation to care for plaintiffs’ economic well-being, as noted in the very cases

plaintiffs cite. Pls.’ Opp. at 38; see also Aguilar v. RP MRP Washington Harbour,

LLC, 98 A.3d 979, 985 (D.C. 2014) (finding that property owners “have an obligation

to provide a safe and secure working environment for everyone on the property ... but

that obligation does not necessarily implicate appellants’ economic expectancies.”);

Whitt v. Am. Prop. Constr., P.C., 157 A.3d 196, 205 (D.C. 2017) (finding that economic

loss doctrine only applies when there is an obligation to care for plaintiffs’ economic

well-being or “undertook obligations that would implicate [plaintiffs’] economic

expectancies”). The D.C. Child Abuse and Neglect Act does not create an expectation

that the District has an obligation to ensure plaintiffs’ economic well-being, see

Section I above, and plaintiffs cite nothing in the statute to suggest otherwise. Cf.

District of Columbia v. Harris, 770 A.2d 82, 87 (D.C. 2001) (“[W]hen abused and

neglected children have been individually identified to the government agency

charged with their protection, then a duty, although narrow and specific, is created

by statute to benefit the individually identified persons.”) (emphasis added) (citing




                                           23
       Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 24 of 26




Turner, 532 A.2d at 673). The District did not breach its narrow and specific duty

here and plaintiffs fail to adequately plead a claim of negligence.

VII.   Plaintiffs Fail To State a Claim of Fraudulent Misrepresentation (Count VI).

       Plaintiffs contend that they sufficiently pled the four elements of fraudulent

misrepresentation: “(1) a false representation or willful omission of a material fact;

(2) knowledge of the falsity; (3) an intention to induce reliance; and (4) action taken

in reliance on the representation.” Carter v. Bank of America, N.A., 888 F. Supp. 2d

1, 19 (D.D.C. 2012) (citation omitted); see also Falconi-Sachs v. LPF Senate Square,

142 A.3d 550, 555 (D.C. 2016) (citation omitted); Econ. Research Servs., Inc. v.

Resolution Econ., LLC, 2016 WL 5335666, (D.D.C. Sept. 21, 2016) (same). Not so.

       Plaintiffs’ argument fails because it relies on an incorrect reading of the

requirements in the AACWA. See Section II above. Plaintiffs cite no authority and

rely solely on the notion that the text of the statute is “plainly sufficient” to create a

duty for CFSA to disclose the requirements for foster care licensure. Pls.’ Opp. at 40.

But simply stating it is insufficient. The statute (and specifically 42 U.S.C. §

671(a)(29)) requires a state to develop a plan to provide notice, but it does not require

specific disclosures. Plaintiffs have not shown otherwise or cited any case law

interpreting   this   provision;   thus,   plaintiffs   cannot   sustain   a   fraudulent

misrepresentation claim. Additionally, plaintiffs merely state legal conclusions and

fail to allege facts sufficient to adequately plead the remaining factors in compliance

with Rule 9. Plaintiffs argue that the “required elements are plausibly pleaded.” Pls.’

Opp. at 42. And plaintiffs contend that “the fact that Plaintiffs ‘generally’ allege that



                                           24
        Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 25 of 26




 CFSA ‘knowingly’ omitted facts they had a duty to disclose[] satisfies the pleading

 standard.” Id. at 41. However, plaintiff cannot state a claim by parroting the legal

 requirements without alleging supporting facts. See De La Fuente v. DNC Services

 Corp., 2019 WL 1778948 at *10 (D.D.C. Aug. 2, 2019) (finding plaintiff’s “conclusory

 allegations are simply not adequate under Rule 9(b)”); Plummer v. Safeway, Inc., 934

 F. Supp. 2d 191, 199 (D.D.C. 2013) (where plaintiff “asserts mere legal conclusions,

 rather than facts, he fails to state a claim for fraudulent misrepresentation”).

VIII.   Plaintiffs Fail To State a Claim of Negligent Misrepresentation (Count VII).

        Finally, plaintiffs argue that CFSA’s failure to disclose the requirement for

 foster care licensure adequately states a claim for negligent misrepresentation. Pls.’

 Opp. at 43. In doing so, plaintiffs primarily attempt to distinguish Falconi-Sachs v.

 LPF Senate Square, 142 A.3d 550 (D.C. 2016) from the instant case. Pls.’ Opp. at 44.

 But the comparison is apt: in Falconi-Sachs and here, the alleged misrepresentation

 at issue concerns matters of law, not facts, and therefore cannot adequately state a

 claim of negligent misrepresentation. Falconi-Sachs, 142 A. 3d at 555 (affirming

 dismissal where plaintiffs alleged that defendants ”misrepresented the law” rather

 than the facts). Plaintiffs state that CFSA had the duty to disclose “options” but such

 options are based on legal requirements for licensure and, as a result, plaintiffs fail

 to state a negligent misrepresentation claim. Pls.’ Opp. at 44; see Defs.’ Mem. at 42.

                                    CONCLUSION

        For the foregoing reasons, and reasons stated in the District’s motion to

 dismiss, the Court should dismiss the Amended Complaint with prejudice.



                                           25
       Case 1:19-cv-03124-TFH Document 24 Filed 04/17/20 Page 26 of 26




Dated: April 17, 2020.       Respectfully submitted,

                             KARL A. RACINE
                             Attorney General for the District of Columbia

                             TONI MICHELLE JACKSON
                             Deputy Attorney General
                             Public Interest Division

                             /s/ Fernando Amarillas
                             FERNANDO AMARILLAS [974858]
                             Chief, Equity Section

                             /s/ Andrew J. Saindon__
                             ANDREW SAINDON [456987]
                             Senior Assistant Attorney General
                             PAMELA DISNEY [1601225]
                             Assistant Attorney General
                             441 Fourth Street, N.W., Suite 630 South
                             Washington, D.C. 20001
                             (202) 724-6643
                             (202) 730-1470 (fax)
                             andy.saindon@dc.gov
                             pamela.disney@dc.gov

                             Counsel for Defendants




                                     26
